The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Objections
There are two claims numbered as “2”.  The first claim 2 is temporarily regarded as claim 1. Correction is required.

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim(s) 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-10 of copending Application No. 16273724.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘724 application is directed to the same idea, differs only terminologies.  See comparison below
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Current application 
Application 17374534
1. A method for integrating a mobile payment application with other mobile applications, the method comprising: generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; and receiving a selection of one or more of the set of application programming interfaces to interact with the pass, thereby allowing one or more existing mobile applications to seamlessly be integrated with features of the pass.
2. The method of claim 2, wherein generating a view of the set of application 
3. The method of claim 2, wherein generating a view of the pass includes not presenting the pass as a static hypertext markup language (HTML) document.
4. The method of claim 2, wherein the set of application programming interfaces includes device application programming interfaces.
5. The method of claim 2, wherein the pass includes a gift card.
6. The method of claim 2, wherein the one or more existing mobile application include one or more enterprise applications.
7. The method of claim 2, further comprising receiving an indication that the pass was created by the mobile payment application.
8. The method of claim 2, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.

10. The method of claim 9, wherein each of the plurality of virtual containers are configured for one pass.
11. The method of claim 8, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
12. The method of claim 8, further comprising encrypting data of the pass before the data is referenced outside of the vertical container.
13. The method of claim 2, further comprising encrypting communication at a network transport layer.
14. The method of claim 2, wherein the method is performed by an integrator application that is separate from the mobile payment application and the other mobile applications.
15. A method for integrating a mobile payment application with other mobile applications, the method comprising: 
16. The method of claim 15, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
17. The method of claim 15, wherein the pass includes a gift card.
18. The method of claim 15, further comprising receiving an indication that the pass was created by the mobile payment application.
19. The method of claim 15, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected 
20. The method of claim 19, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
21. A method for integrating a mobile payment application with other mobile applications, the method comprising: receiving an indication that the pass was created by the mobile payment application; generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; and receiving a selection of one or more of the set of application programming interfaces to interact with the pass.
22. The method of claim 21, wherein the pass includes a gift card.
23. The method of claim 21, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected 
24. The method of claim 23, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.


3. The computer program product of claim 2, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
4. The computer program product of claim 3, wherein generating a view of the pass includes not presenting the pass as a static hypertext markup language (HTML) document.
5. The computer program product of claim 2, wherein the set of application programming interfaces includes device application programming interfaces.
6. The computer program product of claim 2, wherein the pass includes a gift card.
7. The computer program product of claim 2, wherein the one or more existing mobile application include one or more enterprise applications.
8. The computer program product of claim 2, wherein the program code further comprises programming instructions for 
9. The computer program product of claim 2, wherein the program code further comprises programming instructions for creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
10. The computer program product of claim 9, wherein the program code further comprises programming instructions for encrypting a file storage system for storing the virtual container in the mobile operating system.
11. The computer program product of claim 2, wherein the program code further comprises programming instructions for encrypting communication at a network transport layer.
12. A system, comprising: a memory unit for storing a non-transitory computer program for integrating a mobile payment application with other mobile applications; 
13. The system of claim 12, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
14. The system of claim 12, wherein the set of application programming interfaces includes device application programming interfaces.
15. The system of claim 12, wherein the pass includes a gift card.

17. The system of claim 12, wherein the program instructions of the computer program further comprises receiving an indication that the pass was created by the mobile payment application.
18. The system of claim 12, wherein the program instructions of the computer program further comprises creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
19. The system of claim 18, wherein the program instructions of the computer program further comprises encrypting a file storage system for storing the virtual container in the mobile operating system.
20. The system of claim 12, wherein the program instructions of the computer program further comprises encrypting communication at a network transport layer.




Claim(s) 1-2, 4-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-10 of U.S. Patent No. 11,093,930 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘930 patent is directed to the same idea, differs only terminologies.  See comparison below.

Current application 
US Patent 11,093,930

2. The method of claim 2, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
3. The method of claim 2, wherein generating a view of the pass includes not presenting the pass as a static hypertext markup language (HTML) document.
4. The method of claim 2, wherein the set of application programming interfaces includes device application programming interfaces.

6. The method of claim 2, wherein the one or more existing mobile application include one or more enterprise applications.
7. The method of claim 2, further comprising receiving an indication that the pass was created by the mobile payment application.
8. The method of claim 2, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
9. The method of claim 8, wherein creating a virtual container includes creating a plurality of virtual containers.
10. The method of claim 9, wherein each of the plurality of virtual containers are configured for one pass.
11. The method of claim 8, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.

13. The method of claim 2, further comprising encrypting communication at a network transport layer.
14. The method of claim 2, wherein the method is performed by an integrator application that is separate from the mobile payment application and the other mobile applications.
15. A method for integrating a mobile payment application with other mobile applications, the method comprising: generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; receiving a selection of one or more of the set of application programming interfaces; and interacting the one or more of the set of application programming interfaces with the pass thereby allowing one or more existing mobile applications to seamlessly be integrated with features of the pass.

17. The method of claim 15, wherein the pass includes a gift card.
18. The method of claim 15, further comprising receiving an indication that the pass was created by the mobile payment application.
19. The method of claim 15, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
20. The method of claim 19, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
21. A method for integrating a mobile payment application with other mobile applications, the method comprising: receiving an indication that the pass was created by the mobile payment application; 
22. The method of claim 21, wherein the pass includes a gift card.
23. The method of claim 21, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
24. The method of claim 23, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.


2. The method as recited in claim 1 further comprising: generating a view of said created pass.
3. The method as recited in claim 2 further comprising: creating a virtual container for said created pass and said one or more of said set of application programming interfaces selected to interact 
4. The method as recited in claim 3 further comprising: encrypting a file storage system for storing said virtual container in a mobile operating system.
5. The method as recited in claim 3 further comprising: encrypting communications at a network transport layer.
6. The method as recited in claim 3 further comprising: encrypting data of said pass when referenced outside of said virtual container.
7. The method as recited in claim 6, wherein said form of mobile payment comprises a gift card.
8. The method as recited in claim 7, wherein a barcode of said gift card is encrypted when referenced outside of said virtual container.
9. The method as recited in claim 1, wherein said set of application programming interfaces comprises application programming interfaces for enterprise applications.
.



Claim(s) 1-2, 4-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,093,929 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘929 patent is directed to the same idea, differs only terminologies.  See comparison below.


US Patent 11,093,929
2. A method for integrating a mobile payment application with other mobile applications, the method comprising: generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; and receiving a selection of one or more of the set of application programming interfaces to interact with the pass, thereby allowing one or more existing mobile applications to seamlessly be integrated with features of the pass.
2. The method of claim 2, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
3. The method of claim 2, wherein generating a view of the pass includes not presenting the pass as a static hypertext markup language (HTML) document.
4. The method of claim 2, wherein the set of application programming interfaces includes device application programming interfaces.

6. The method of claim 2, wherein the one or more existing mobile application include one or more enterprise applications.
7. The method of claim 2, further comprising receiving an indication that the pass was created by the mobile payment application.
8. The method of claim 2, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
9. The method of claim 8, wherein creating a virtual container includes creating a plurality of virtual containers.
10. The method of claim 9, wherein each of the plurality of virtual containers are configured for one pass.
11. The method of claim 8, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.

13. The method of claim 2, further comprising encrypting communication at a network transport layer.
14. The method of claim 2, wherein the method is performed by an integrator application that is separate from the mobile payment application and the other mobile applications.
15. A method for integrating a mobile payment application with other mobile applications, the method comprising: generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; receiving a selection of one or more of the set of application programming interfaces; and interacting the one or more of the set of application programming interfaces with the pass thereby allowing one or more existing mobile applications to seamlessly be integrated with features of the pass.

17. The method of claim 15, wherein the pass includes a gift card.
18. The method of claim 15, further comprising receiving an indication that the pass was created by the mobile payment application.
19. The method of claim 15, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
20. The method of claim 19, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
21. A method for integrating a mobile payment application with other mobile applications, the method comprising: receiving an indication that the pass was created by the mobile payment application; 
22. The method of claim 21, wherein the pass includes a gift card.
23. The method of claim 21, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
24. The method of claim 23, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.


2. The computer program product as recited in claim 1, wherein the program code further comprises the programming 
3. The computer program product as recited in claim 2, wherein the program code further comprises the programming instructions for: creating a virtual container for said created pass and said one or more of said set of application programming interfaces selected to interact with said created pass in order to control data to be exposed to an application layer.
4. The computer program product as recited in claim 3, wherein the program code further comprises the programming instructions for: encrypting a file storage system for storing said virtual container in a mobile operating system.
5. The computer program product as recited in claim 3, wherein the program code further comprises the programming instructions for: encrypting communications at a network transport layer.
6. The computer program product as recited in claim 3, wherein the program code further comprises the programming 
7. The computer program product as recited in claim 6, wherein said form of mobile payment comprises a gift card.
8. The computer program product as recited in claim 7, wherein a barcode of said gift card is encrypted when referenced outside of said virtual container.
9. The computer program product as recited in claim 1, wherein said set of application programming interfaces comprises application programming interfaces for enterprise applications.
10. The computer program product as recited in claim 1, wherein said set of application programming interfaces comprises device application programming interfaces.
11. A system, comprising: a memory for storing a computer program for integrating a mobile payment application with other mobile applications while preventing security exposures; and a processor connected to 
12. The system as recited in claim 11, wherein the program instructions of the computer program further comprise: generating a view of said created pass.
13. The system as recited in claim 12, wherein the program instructions of the computer program further comprise: creating a virtual container for said created pass and said one or more of said set of application programming interfaces selected to interact 
14. The system as recited in claim 13, wherein the program instructions of the computer program further comprise: encrypting a file storage system for storing said virtual container in a mobile operating system.
15. The system as recited in claim 13, wherein the program instructions of the computer program further comprise: encrypting communications at a network transport layer.
16. The system as recited in claim 13, wherein the program instructions of the computer program further comprise: encrypting data of said pass when referenced outside of said virtual container.
17. The system as recited in claim 16, wherein said form of mobile payment comprises a gift card.
18. The system as recited in claim 17, wherein a barcode of said gift card is encrypted when referenced outside of said virtual container.

20. The system as recited in claim 11, wherein said set of application programming interfaces comprises device application programming interfaces.



Claim(s) 1-2, 4-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. US 10311425 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘425 patent is directed to the same idea, differs only terminologies.  See comparison below.
Current application 
‘425 patent
1. A method for integrating a mobile payment application with other mobile applications, the method comprising: generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; and receiving a selection of one or more of the set of application 
2. The method of claim 2, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
3. The method of claim 2, wherein generating a view of the pass includes not presenting the pass as a static hypertext markup language (HTML) document.
4. The method of claim 2, wherein the set of application programming interfaces includes device application programming interfaces.
5. The method of claim 2, wherein the pass includes a gift card.
6. The method of claim 2, wherein the one or more existing mobile application include one or more enterprise applications.
7. The method of claim 2, further comprising receiving an indication that the pass was created by the mobile payment application.

9. The method of claim 8, wherein creating a virtual container includes creating a plurality of virtual containers.
10. The method of claim 9, wherein each of the plurality of virtual containers are configured for one pass.
11. The method of claim 8, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
12. The method of claim 8, further comprising encrypting data of the pass before the data is referenced outside of the vertical container.
13. The method of claim 2, further comprising encrypting communication at a network transport layer.
14. The method of claim 2, wherein the method is performed by an integrator 
15. A method for integrating a mobile payment application with other mobile applications, the method comprising: generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; receiving a selection of one or more of the set of application programming interfaces; and interacting the one or more of the set of application programming interfaces with the pass thereby allowing one or more existing mobile applications to seamlessly be integrated with features of the pass.
16. The method of claim 15, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
17. The method of claim 15, wherein the pass includes a gift card.
18. The method of claim 15, further comprising receiving an indication that the 
19. The method of claim 15, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
20. The method of claim 19, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
21. A method for integrating a mobile payment application with other mobile applications, the method comprising: receiving an indication that the pass was created by the mobile payment application; generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; and receiving a selection of one or more of the set of application programming interfaces to interact with the pass.

23. The method of claim 21, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
24. The method of claim 23, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.

    2. The computer program product as recited in claim 1 further comprising the programming instructions for: encrypting a file storage system for storing said virtual container in a mobile operating system. 
    3. The computer program product as recited in claim 1 further comprising the programming instructions for: encrypting communications at a network transport layer. 

    5. The computer program product as recited in claim 4, wherein said form of mobile payment comprises a gift card. 
    6. The computer program product as recited in claim 5, wherein a barcode of said gift card is encrypted when referenced outside of said virtual container. 
    7. The computer program product as recited in claim 1, wherein said set of application programming interfaces comprises application programming interfaces for enterprise applications. 
    8. The computer program product as recited in claim 1, wherein said set of application programming interfaces comprises device application programming interfaces. 
    9. A system, comprising: a memory unit for storing a computer program for integrating a mobile payment application with 
    10. The system as recited in claim 9, wherein said processor further comprises: 
    11. The system as recited in claim 9, wherein said processor further comprises: circuitry for encrypting communications at a network transport layer. 
    12. The system as recited in claim 9, wherein said processor further comprises: circuitry for encrypting data of said pass when referenced outside of said virtual container. 
    13. The system as recited in claim 12, wherein said form of mobile payment comprises a gift card. 
    14. The system as recited in claim 13, wherein a barcode of said gift card is encrypted when referenced outside of said virtual container. 
    15. The system as recited in claim 9, wherein said set of application programming interfaces comprises application programming interfaces for enterprise applications. 
. 



Claim(s) 1-2, 4-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. US 10318949 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the current application is merely a broader part of the ‘949 patent.  See comparison below.
Current application 
‘949 patent
1. A method for integrating a mobile payment application with other mobile applications, the method comprising: generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of 
2. The method of claim 2, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
3. The method of claim 2, wherein generating a view of the pass includes not presenting the pass as a static hypertext markup language (HTML) document.
4. The method of claim 2, wherein the set of application programming interfaces includes device application programming interfaces.
5. The method of claim 2, wherein the pass includes a gift card.
6. The method of claim 2, wherein the one or more existing mobile application include one or more enterprise applications.
7. The method of claim 2, further comprising receiving an indication that the 
8. The method of claim 2, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
9. The method of claim 8, wherein creating a virtual container includes creating a plurality of virtual containers.
10. The method of claim 9, wherein each of the plurality of virtual containers are configured for one pass.
11. The method of claim 8, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
12. The method of claim 8, further comprising encrypting data of the pass before the data is referenced outside of the vertical container.
13. The method of claim 2, further comprising encrypting communication at a network transport layer.

15. A method for integrating a mobile payment application with other mobile applications, the method comprising: generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; receiving a selection of one or more of the set of application programming interfaces; and interacting the one or more of the set of application programming interfaces with the pass thereby allowing one or more existing mobile applications to seamlessly be integrated with features of the pass.
16. The method of claim 15, wherein generating a view of the set of application programming interfaces includes generating a view of the pass.
17. The method of claim 15, wherein the pass includes a gift card.

19. The method of claim 15, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
20. The method of claim 19, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.
21. A method for integrating a mobile payment application with other mobile applications, the method comprising: receiving an indication that the pass was created by the mobile payment application; generating a view of a set of application programming interfaces exposed to leverage a pass, the pass corresponding to a form of mobile payment; and receiving a selection of one or more of the set of application 
22. The method of claim 21, wherein the pass includes a gift card.
23. The method of claim 21, further comprising creating a virtual container for the pass and the one or more of the set of application programming interfaces selected to interact with the pass in order to control data to be exposed to an application layer.
24. The method of claim 23, further comprising encrypting a file storage system for storing the virtual container in the mobile operating system.

3. The method as recited in claim 1 further comprising: encrypting communications at a network transport layer. 
4. The method as recited in claim 1 further comprising: encrypting data of said 
5. The method as recited in claim 4, wherein said form of mobile payment comprises a gift card. 
6. The method as recited in claim 5, wherein a barcode of said gift card is encrypted when referenced outside of said virtual container. 
7. The method as recited in claim 1, wherein said set of application programming interfaces comprises application programming interfaces for enterprise applications. 
8. The method as recited in claim 1, wherein said set of application programming interfaces comprises device application programming interfaces. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887